Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent M. DeLuca on 31 August 2022.

The application has been amended as follows: 

Claim 1. (Cancelled) 

Claim 2. (Currently amended) 
The automatic power transfer switch system as set forth in claim 9 [[1]], further comprising;
	an external dimmer controller configured to provide an external dimming control signal as [[a]] the respective dimming control signal to at least one of said dimmable lighting loads; and
	a relay configured to selectively connect either the external dimming control signal from said external dimmer controller or the integrated dimming control signal from the respective integrated load reduction dimmer of the automatic transfer switch associated with said at least one dimmable lighting load, in dependence on the mode of the associated automatic transfer switch.

Claim 3. (Currently Amended) 
The automatic power transfer switch system as set forth in claim 2, wherein said relay is controlled by said associated automatic transfer switch.

Claim 4. (Canceled)

Claim 5. (Currently Amended) 
The automatic power transfer switch system as set forth in claim [[4]] 9, wherein at least one of the plurality of communication links is a wired link.

Claim 6. (Currently Amended)  
The automatic power transfer switch system as set forth in claim [[4]] 9, wherein at least one of the plurality of communication links is a wireless link.

Claim 7. (Currently Amended)  
The automatic power transfer switch system as set forth in claim [[4]] 9, wherein at least one of the plurality of communication links is a network link.

Claim 8. (Original) 
The automatic power transfer switch system as set forth in claim 7, wherein said network comprises the Internet.

Claim 9. (Currently amended) 
An automatic power transfer switch system comprising:
a plurality of dimmable lighting loads each adapted to receive a respective dimming control signal and adjust a dimming level of that dimmable lighting load in dependence on the respective dimming control signal;
a plurality of automatic transfer switches each configured to connect a primary electrical power source to at least at least one lighting at least one lighting a respective integrated load reduction dimmer configured to selectively provide an integrated dimming control signal as [[a]] the respective dimming control signal to said at least one dimmable lighting load; and
a load shedding controller communicatively coupled to each of said plurality of automatic transfer switches over a plurality of communication links, to provide [[a]] respective load shedding control signals to [[a]] respective ones of the plurality of automatic transfer switches, [[the]] each integrated load reduction dimmer of said respective automatic transfer switches receiving said respective load shedding control signal and developing said integrated dimming control signal in response to said load shedding control signal.

Claim 10. (Original) 
The automatic power transfer switch system as set forth in claim 9, wherein said plurality of dimmable lighting loads are located in different areas of a building.

Claim 11. (Original) 
The automatic power transfer switch system as set forth in claim 9, wherein said load shedding controller is configured to provide different load shedding control signals to different automatic transfer switches.

Claim 12. (Currently amended) 
The automatic power transfer switch system as set forth in claim 9 [[1]], wherein at least one of said automatic transfer switches comprises a programmable controller configured to automatically detect normal and malfunctioning operating states of said primary power source and to selectively provide the respective integrated dimming control signal as [[a]] the respective dimming control signal to at least one of said dimmable lighting loads when said emergency power source is connected to said at least one dimmable lighting load.

Claim 13. (Currently amended) 
The automatic power transfer switch system as set forth in claim 9 [[1]], wherein at least one of said automatic transfer switches transitions between said first mode and said second mode over a period of time in dependence on at least one predetermined time delay.

Claim 14. (Original) 
The automatic power transfer switch system as set forth in claim 13, wherein said at least one predetermined time delay is adjustable.

Claim 15. (Currently amended) 
The automatic power transfer switch system as set forth in claim 9 [[1]], wherein at least one of said automatic transfer switches transitions between said first mode and said second mode over a period of time in dependence on a predetermined time delay.

Claim 16. (Currently amended) 
The automatic power transfer switch system as set forth in claim 9 [[1]], wherein at least one of said automatic transfer switches further comprises a plurality of sensors for detecting the operation condition of said primary power source.

Claim 17. (Currently amended) 
The automatic power transfer switch system as set forth in claim 9 [[1]], wherein at least one of the respective dimming control signals is 0-10V DC.



Reasons for Allowance
Claims 2-3, 5-17, as filed 21 June 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an automatic power transfer switch system comprising combination of features including "a plurality of dimmable lighting loads each adapted to receive a respective dimming control signal and adjust a dimming level of that dimmable lighting load in dependence on the respective dimming control signal; a plurality of automatic transfer switches each configured to connect a primary electrical power source to at least one of said plurality of dimmable lighting loads under normal operating conditions of said primary electrical power source in a first mode, and to automatically disconnect the primary electrical power source from said at least one lighting load and connect an emergency electrical power source to said at least one lighting load under malfunctioning operating conditions of said primary electrical power source in a second mode, each of said plurality of automatic transfer switches further including a respective integrated load reduction dimmer configured to selectively provide an integrated dimming control signal as the respective dimming control signal to said at least one dimmable lighting load; and a load shedding controller communicatively coupled to each of said plurality of automatic transfer switches over a plurality of communication links, to provide respective load shedding control signals to respective ones of the plurality of automatic transfer switches, each integrated load reduction dimmer of said respective automatic transfer switches receiving said respective load shedding control signal and developing said integrated dimming control signal in response to said load shedding control signal". As previously discussed, Liess and similar prior art of record teach systems providing an automatic transfer switch switching between primary and emergency power to corresponding dimmable lighting load, the automatic transfer switch including an integrated load reduction dimmer which will supply its integrated dimming control signal to corresponding dimmable lighting load in response to malfunction of primary power source as signaled by corresponding control circuitry. Although prior art such as Albsmeier generally disclose other power distributions with transfer switches capable of general central/user control, and prior art such as Edwards (US5734230) generally disclose other power distribution systems having central controller coupled to controllably dim multiple locally controlled lighting load, Applicant's arguments are persuasive in that the prior art does not sufficiently suggest providing arrangement of the multiple dimmable lighting load, multiple automatic transfer switches with respective integrated dimmers, and load shedding controller coupled to control each of the integrated dimmers functioning as part of respective automatic transfer switches, arranged and operated as recited overall. Claim 9, in light of Applicant's Specification and Drawings, therefore overcomes the cited prior art of record.
Claims 2-3, 5-8, 10-17 are allowed for being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836